DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

              BOWE WILLIAMS and REBECCA WILLIAMS,
                          Appellants,

                                       v.

                         BADGER METER, INC.,
                              Appellee.

                                 No. 4D19-1198

                                 [May 28, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No. 56-2014-CA-
000776-ONXXX.

  Jeffrey D. Vastola of Vastola Legal, Palm Beach Gardens, and Philip M.
Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for
appellants.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.